Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The examiner is persuaded by the “main component” argument presented at p.9 of Applicant’s Response (2/8/22).
The preamble of claim 1 recitation, “excrement treatment agent,” does not limit the composition of claim 1 narrower than the expressly recited limitations in the claim body otherwise require.  That is, insofar as claim 1 is directed to an “agent,” i.e., a composition of matter, rather than to a method of treating excrement, the scope of claim 1 is no different than the scope of a claims to a composition of matter comprising:

    PNG
    media_image1.png
    290
    912
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Cited of Interest
USP 20200238302 to Wilson is cited for its description of compositions comprising at least some of corn fiber [0040] comprising lignin [0042], other polymers, limonite [032], and slaked lime / calcium hydroxide [0048], but not in the proportions required by claim 1.  See also USP 20180023167 to Luo.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152